Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 23 August 2022 is acknowledged.  The traversal is on the ground(s) that “both [Invention II] and [Invention] III are narrowed claims from an allowable invention and are not patentably distinct and would be merely narrower examples of an allowed self-cleaning structure.”  However, this is a mere allegation, at least in view of the facts that 1) pending claim 1 is not allowable, and 2) Invention II does not further limit Invention I (Invention II does not require hierarchical structures required in claim 1).   
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
Applicant's election with traverse of Species Ia is acknowledged.  The traversal is on the ground(s) that searching for one species would not result in the need for more extensive search for another species.  This is not found persuasive because this is based purely on conjecture, as articles having glass substrates are classified differently from articles having ceramic substrate and articles having metallic substrates.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species Ib, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 6-13, and 17-20 are examined on the merits below.

Priority
As provisional application 63/016,769 has support for none of claims 7, 13, and 17-20, the effective filing date for claims 7, 13, and 17-20 is deemed to be 15 April 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if “comprised of a first layer” in claim 1 applies to both the substrate and the hierarchical surface, or if it applies only to the hierarchical surface.  For claim rejections below, it is presumed Applicant intends the latter.  
As claims 2, 3, and 6-13 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2, 3, and 6-13 are also held to be rejected. 

Next, claims 1, 2, 6-8, 11, and 12 are deemed indefinite, for the claims assigns different definitions to the claimed first layer (e.g. contrast claim 2 to claim 12), which gives the impression that the application discloses two different types of inventions (viz. one is directed to hierarchical surfaces wherein the larger-sized features are micro-scaled, such as the case of claim 12, while another is directed to hierarchical surfaces wherein the larger-sized features are nano-scaled.  However, as the specification per se does not mention “first layer” and “second layer”, and as the provisional application and the specification indicate that the first layer should always be the micro-scaled features and the second layer should always be the nano-scaled features, for rejections below, first layer of asperities are considered to be the micro-scaled features of the hierarchical surface, and the second layer of asperities are considered to be the nano-scaled features of the hierarchical surface.
As claims 3, 9, 10, and 13 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 3, 9, 10, and 13 are also held to be rejected. 

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 17 recites a “biphilic” surface, and the body of the claim further requires respective hydrophobic and hydrophilic regions.  However, as written, the body of the claim requires philicity toward only one type of substance (viz. hydrophilicity) but is silent regarding whether the surface should exhibit philicity toward another type of substance.  It is noted that just because a surface is hydrophobic does not necessarily mean that the same surface is oleophilic, for the prior art is replete with examples of surfaces that are hydrophobic and oleophobic (e.g. U.S. 2018/0333756 A1).  In view of this, it is not clear if the claim actually requires the claimed surface to have oleophilic regions or if the claim is merely based on the traditional notion that oil and water do not mix, and thereby making an (erroneous) assumption that hydrophobicity must imply oleophlicity.  For prior art rejections below, the claims are considered to require only a hydrophobic region and a hydrophilic region.
Next, it is not clear if the hydrophobic and hydrophilic regions should be made of the same type of asperities (as is implied by the claim), or if each region comprises respectively different asperities.
As claims 18-20 depend on claim 17, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 17, claims 18-20 are also held to be rejected. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a consequence of the issue discussed in ¶ 10 above, given that there are two populations of asperities (one for the hydrophobic region and another for the hydrophilic region), it is not clear if claim 18 requires both populations to contain oxynitrides, or if only one of the populations to contain oxynitride.  For purpose of claim interpretation, it is presumed that only the hydrophobic asperities must contain oxynitride, as the specification expressly states oxynitride to have low surface energy, which necessarily translate into higher water contact angle (which signifies hydrophobicity).  Should Applicant contend in a future response that the hydrophilic asperities should also be made of oxynitrides, such a contention would likely raise both enablement and written description issues under 35 U.S.C. 112(a).

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a consequence of the issue discussed in ¶ 10 above, given that there are two populations of asperities, it is not clear if claim 19 requires both populations to contain spiked shaped asperities, or that only one of the populations are spiked shaped.  For purpose of claim interpretation, it is presumed that only the hydrophobic asperities be spiked shaped, as the specification expressly states that phobic surfaces have spikes and/or pillars.  Should Applicant contend in a future response that the hydrophilic asperities should also be spiked shaped, such a contention would likely raise both enablement and written description issues under 35 U.S.C. 112(a).



Claim Interpretation/ Claim Objections
All claims under examination use the transitional phrase “comprised of” as opposed to “comprise(s)”/ “comprising”.  For claim interpretation, “comprised of” is understood to mean “comprise(s)”/ “comprising”.  Applicant is advised that because the withdrawn claims also use “comprising” (e.g. withdrawn claim 14), transitional phrases throughout the claims should be standardized, and appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NLP to Boinovich et al.
Considering claims 1-3, 6, 9, 11, and 12, Boinovich discloses a structured aluminum alloy material having multimodal roughness (including nano- and micro- features that form a hierarchical surface) and exhibiting superhydrophobic surface properties, where the structured aluminum alloy material is made by laser texturing an original aluminum alloy material to produce a series of micro-scaled peaks (and valleys), wherein during the texturing process, a portion of the original aluminum alloy material undergoes melting, cooling, oxidation, and nitridation as to produce the structured aluminum alloy material (Boinovich abs. and pg. 10114- 10116, and Figs. 2 and 3).  In particular, Boinovich discloses that the texturing process produces nanocavities on the walls of the micro-scaled peaks and that a conformal layer of aluminum oxynitride material defines the outermost layer of the micro-scaled peaks (id. pg. 10116, Fig. 4, and conclusion).  As such, Boinovich discloses a textured aluminum alloy material that anticipates limitations of claims 1-3, 6, 9, 11, and 12.
Considering claim 8, this claim seeks to further define claim 1 on the basis of conditions expected during usage of the article of claim 1.  As noted in MPEP 2115, limitations directed to the intended use of an article is not considered to have patentable weight.  Thus, Boinovich is considered to read on claim 8.

Claims 1-3, 7, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0122115 A1 (“Fandrei”).
Considering claims 1, 2, 7, 11, and 12, Fandrei discloses a dust repellent component having a metallic substrate and a superhydrophobic hierarchical pattern disposed thereupon, wherein the superhydrophobic hierarchical pattern exhibits self-cleaning and dust shedding capabilities (Fandrei ¶ 0016 and 0017; claims 1-8).  Specifically, Fandrei discloses the hierarchical pattern is constituted of nanostructured linear protrusions projecting from microstructures.  Thus, Fandrei anticipates claims 1, 2, 7, 11, and 12.
Considering claim 3, Fandrei discloses the usage of superalloy substrate, which is noted to be a multicomponent alloy.
Considering claim 8, this claim seeks to further define claim 1 on the basis of conditions expected during usage of the article of claim 1.  As noted in MPEP 2115, limitations directed to the intended use of an article is not considered to have patentable weight.  Thus, Fandrei is considered to read on claim 8.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0330501 A1 (“Aizenberg”).
Considering claim 1, Aizenberg discloses a substrate having deposited thereupon hierarchical structures having primary, secondary, tertiary, and higher-order structures, wherein the primary structures have dimensions of 5 – 200 nm and are situated respective upon larger-dimensioned secondary structures having dimensions of 100 – 1000 nm, which themselves are situated upon tertiary structures of even greater dimensions, and so forth (Aizenberg ¶ 0047-0051).  As such, Aizenberg discloses at least four layers of asperities.  As the hierarchical structure of Aizenberg is in general used to repel various substances including solids (e.g. id. ¶ 0019), it is considered capable of repelling dust.  Aizenberg thus anticipates claims 1, 11, and 13.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boinovich, as applied to claim 1 above.
Considering claim 10, formation of the claimed surface by thermal plasma is a product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, prior art discloses formation of surface features by laser texturing, which though is a technique noted by the instant application to be generally less efficient when compared to thermal plasma process, is not disclosed to be unsatisfactory for forming the claimed article.  Less evidence that conclusively show of unobviousness of a product formed by thermal plasma when compared to a corresponding product formed by laser texturing, formation of the claimed article via thermal plasma is not considered to provide a patentably distinct structure from that of the prior art.  

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as unpatentable over U.S. 2015/0209198 A1 (“Aizenberg ‘198”).
Considering claim 17, Aizenberg ‘198 discloses a surface having a set of first regions and a set of second regions, wherein the first regions are hydrophobic, and wherein the second regions are hydrophilic (Aizenberg ‘198 ¶ 0021).  Aizenberg ‘198 is analogous, as it is from the same field of endeavor as that of the instant application (surfaces with structures that affect wetting).  Aizenberg ‘198 discloses that the first region may be formed by roughening of a substrate as to from nanostructures, wherein the roughened, nanostructured surface is subsequently functionalized to form the first regions (id. ¶ 0121).  Aizenberg ‘198 further discloses that the second regions comprises apertures having size of at least 200 nm (id. claims 3 and 15), which means that the set of second regions also comprises nano-scale asperities.  Given that the reference is in general concerned with nano-scaled features, or, alternatively, given the claim does not set specific range for what is considered to be “nano-scaled”, the disclosure of Aizenberg is considered to anticipate hydrophilic regions that comprise nano-scale asperities.  If either of the above were not deemed to be the case, which is not conceded, then the specific ranges overlaps whatever unduly narrow implication of nano-scale.  Aizenberg ‘198 anticipates or renders obvious claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Aizenberg ‘198, as applied to claim 17 above, and further in view of U.S. 2015/0175814 A1 (“Aizenberg ‘814”).
Considering claims 18 and 19, although Aizenberg ‘198 discloses nanostructured surfaces, the reference does not disclose either spike shaped nanostructured surfaces nor surfaces comprising oxynitrides.
It is noted that provisional applications 61/671,645, 61/671,442, and 61/673,705 are expressly incorporated by reference into Aizenberg ‘198; the same provisional applications are also incorporated by reference into Aizenberg ‘814.  Given the similarities between the two references , person having ordinary skill in the art has reasonable expectation of success that teachings found in Aizenberg ‘814 may be applied to Aizenberg ‘198.  Specifically, Aizenberg ‘814 discloses the structuring of a metallic surface to produce a hierarchical surface that can exhibit affinity or phobicity to a liquid, wherein the hierarchical surface has nanoscaled structures in the form of nanorods, nanotubes, nanofibers, or nanowires (e.g. Aizenberg ‘814 ¶ 0021), each of which is deemed spike shaped.  Furthermore, Aizenberg ‘814 teaches that the hierarchical surface is produced by subjecting a metallic substrate to roughening, wherein subsequent to the roughening step, atoms of a metallic element on a surface of the metallic substrate reacts to form a metallic compound of the metallic element such as a nitride and/or an oxide of the metallic element (¶ 0020).  Person having ordinary skill in the art in the field of metallurgy would recognize that a metallic oxynitride to be functionally equivalent to a mixture of metallic nitride and metallic oxide, thereby rendering obvious oxynitride compounds.
Considering claim 20, formation of the claimed surface by thermal plasma is a product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, prior art discloses formation of surface features by texturing, wherein subsequent to the texturing, metallic element reacts to form metallic compounds that define nanostructured surfaces of the prior art surface.  Less evidence that conclusively show of unobviousness of a product formed by thermal plasma when compared to a corresponding product formed by laser texturing and subsequent reaction that produces nanostructured surfaces made of a metal compound, formation of the claimed article via thermal plasma is not considered to provide a patentably distinct structure from that of the prior art  

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781